Title: From James Madison to Pierre Landais, 4 November 1807
From: Madison, James
To: Landais, Pierre



Sir.
Dept. of State, Novr: 4th: 1807.

In answer to your letters of the 6th. of March last, & the 2d. instant, I have the honor to observe that if the subject you propose to present anew to Congress, should require any further communications from the Department of State, it will be agreeable to the usual & proper course, that it should appear so to them, and that the communications should be made in conformity to a resolution calling for them.  I am &c.

James Madison.

